Exhibit 10.2

Export-Import Bank SECOND LOAN MODIFICATION AGREEMENT

                This Export-Import Bank Second Loan Modification Agreement (this
“EXIM Loan Modification Agreement”) is entered into as of the Second Loan
Modification Effective Date (EXIM), by and between SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 380 Interlocken Crescent, Suite 600, Broomfield, Colorado 80021(“Bank”), 
STEREOTAXIS, INC., a Delaware corporation (“Stereotaxis”), and STEREOTAXIS
INTERNATIONAL, INC., a Delaware limited liability company, each with offices
located at 4320 Forest Park Avenue, Suite 100, St. Louis, Missouri 63108
(“International”, and together with Stereotaxis, individually and collectively,
jointly and severally, “Borrower”).


1.                    DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. 
AMONG OTHER INDEBTEDNESS AND OBLIGATIONS WHICH MAY BE OWING BY BORROWER TO BANK,
BORROWER IS INDEBTED TO BANK PURSUANT TO A LOAN ARRANGEMENT DATED AS OF MARCH
11, 2009, EVIDENCED BY, AMONG OTHER DOCUMENTS, A CERTAIN EXPORT-IMPORT BANK LOAN
AND SECURITY AGREEMENT DATED AS OF MARCH 11, 2009, AS AMENDED BY A CERTAIN
EXPORT-IMPORT BANK FIRST LOAN MODIFICATION AGREEMENT, DATED AS OF DECEMBER 15,
2009 (AS MAY BE AMENDED FROM TIME TO TIME, THE “LOAN AGREEMENT”) AND A CERTAIN
LOAN AND SECURITY AGREEMENT (DOMESTIC), DATED AS OF MARCH 11, 2009, AS AMENDED
BY A CERTAIN FIRST LOAN MODIFICATION AGREEMENT (DOMESTIC), DATED AS OF DECEMBER
15, 2009, AND AS FURTHER AMENDED BY A CERTAIN SECOND LOAN MODIFICATION AGREEMENT
(DOMESTIC), DATED AS OF THE DATE HEREOF (AS MAY BE AMENDED FROM TIME TO TIME,
THE “DOMESTIC AGREEMENT”), IN EACH CASE BETWEEN BORROWER AND BANK.  CAPITALIZED
TERMS USED BUT NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE SAME MEANING AS IN
THE LOAN AGREEMENT AND/OR THE DOMESTIC AGREEMENT, AS APPLICABLE.


2.                    DESCRIPTION OF COLLATERAL.  REPAYMENT OF THE OBLIGATIONS
IS SECURED BY THE COLLATERAL AS DESCRIBED IN THE DOMESTIC AGREEMENT AND THE LOAN
AGREEMENT (TOGETHER WITH ANY OTHER COLLATERAL SECURITY GRANTED TO BANK, THE
“SECURITY DOCUMENTS”).

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.


3.                     DESCRIPTION OF CHANGE IN TERMS.


A.                  MODIFICATIONS TO LOAN AGREEMENT.


1                    THE LOAN AGREEMENT SHALL BE AMENDED BY DELETING THE
FOLLOWING DEFINITIONS APPEARING IN SECTION 13.1THEREOF:


“REVOLVING LINE MATURITY DATE” IS MARCH 31, 2011.”

and inserting in lieu thereof the following:


“REVOLVING LINE MATURITY DATE” IS MARCH 31, 2012.”


2                    THE LOAN AGREEMENT SHALL BE AMENDED BY INSERTING THE
FOLLOWING DEFINITION IN SECTION 13.1THEREOF, IN ITS APPLICABLE ALPHABETICAL
ORDER:

““Second Loan Modification Effective Date (EXIM)” is the date indicated on the
signature page to the EXIM Loan Modification Agreement.”


4.                    FEES.  BORROWER SHALL REIMBURSE BANK FOR ALL LEGAL FEES
AND EXPENSES INCURRED IN CONNECTION WITH THIS AMENDMENT TO THE EXISTING LOAN
DOCUMENTS.


5.                    ADDITIONAL COVENANTS.  BORROWER IS NOT A PARTY TO, NOR IS
BOUND BY, ANY LICENSE OR OTHER AGREEMENT WITH RESPECT TO WHICH BORROWER IS THE
LICENSEE (A) THAT PROHIBITS OR OTHERWISE RESTRICTS BORROWER FROM GRANTING A
SECURITY INTEREST IN BORROWER’S INTEREST IN SUCH LICENSE OR AGREEMENT OR ANY
OTHER PROPERTY, OR (B) FOR WHICH A DEFAULT UNDER OR TERMINATION OF COULD
INTERFERE WITH THE BANK’S RIGHT TO SELL ANY COLLATERAL.  BORROWER SHALL PROVIDE
WRITTEN NOTICE TO BANK WITHIN TEN (10) DAYS OF ENTERING OR BECOMING BOUND BY ANY
SUCH LICENSE OR AGREEMENT (OTHER THAN OVER-THE-COUNTER SOFTWARE THAT IS
COMMERCIALLY AVAILABLE TO THE PUBLIC).  BORROWER SHALL TAKE SUCH STEPS AS BANK

1

--------------------------------------------------------------------------------


 

 


REQUESTS TO OBTAIN THE CONSENT OF, OR WAIVER BY, ANY PERSON WHOSE CONSENT OR
WAIVER IS NECESSARY FOR (X) ALL SUCH LICENSES OR CONTRACT RIGHTS TO BE DEEMED
“COLLATERAL” AND FOR BANK TO HAVE A SECURITY INTEREST IN IT THAT MIGHT OTHERWISE
BE RESTRICTED OR PROHIBITED BY LAW OR BY THE TERMS OF ANY SUCH LICENSE OR
AGREEMENT (SUCH CONSENT OR AUTHORIZATION MAY INCLUDE A LICENSOR’S AGREEMENT TO A
CONTINGENT ASSIGNMENT OF THE LICENSE TO BANK IF BANK DETERMINES THAT IS
NECESSARY IN ITS GOOD FAITH JUDGMENT), WHETHER NOW EXISTING OR ENTERED INTO IN
THE FUTURE, AND (Y) BANK TO HAVE THE ABILITY IN THE EVENT OF A LIQUIDATION OF
ANY COLLATERAL TO DISPOSE OF SUCH COLLATERAL IN ACCORDANCE WITH BANK’S RIGHTS
AND REMEDIES UNDER THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS.  IN
ADDITION, THE BORROWER HEREBY CERTIFIES THAT NO COLLATERAL IS IN THE POSSESSION
OF ANY THIRD PARTY BAILEE (SUCH AS AT A WAREHOUSE).  IN THE EVENT THAT BORROWER,
AFTER THE DATE HEREOF, INTENDS TO STORE OR OTHERWISE DELIVER THE COLLATERAL TO
SUCH A BAILEE, THEN BORROWER SHALL FIRST RECEIVE, THE PRIOR WRITTEN CONSENT OF
BANK AND SUCH BAILEE MUST ACKNOWLEDGE IN WRITING THAT THE BAILEE IS HOLDING SUCH
COLLATERAL FOR THE BENEFIT OF BANK.


6.                    AUTHORIZATION TO FILE.  BORROWER HEREBY AUTHORIZES BANK TO
FILE UCC FINANCING STATEMENTS WITHOUT NOTICE TO BORROWER, WITH ALL APPROPRIATE
JURISDICTIONS, AS BANK DEEMS APPROPRIATE, IN ORDER TO FURTHER PERFECT OR PROTECT
BANK’S INTEREST IN THE COLLATERAL, INCLUDING A NOTICE THAT ANY DISPOSITION OF
THE COLLATERAL, BY EITHER THE BORROWER OR ANY OTHER PERSON, SHALL BE DEEMED TO
VIOLATE THE RIGHTS OF THE BANK UNDER THE CODE.


7.                    CONSISTENT CHANGES.  THE EXISTING LOAN DOCUMENTS ARE
HEREBY AMENDED WHEREVER NECESSARY TO REFLECT THE CHANGES DESCRIBED ABOVE.


8.                    RATIFICATION OF LOAN DOCUMENTS.  BORROWER HEREBY RATIFIES,
CONFIRMS, AND REAFFIRMS ALL TERMS AND CONDITIONS OF ALL SECURITY OR OTHER
COLLATERAL GRANTED TO THE BANK, AND CONFIRMS THAT THE INDEBTEDNESS SECURED
THEREBY INCLUDES, WITHOUT LIMITATION, THE OBLIGATIONS.


9.                    NO DEFENSES OF BORROWER.  BORROWER HEREBY ACKNOWLEDGES AND
AGREES THAT BORROWER HAS NO OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST
BANK WITH RESPECT TO THE OBLIGATIONS, OR OTHERWISE, AND THAT IF BORROWER NOW
HAS, OR EVER DID HAVE, ANY OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST
BANK, WHETHER KNOWN OR UNKNOWN, AT LAW OR IN EQUITY, ALL OF THEM ARE HEREBY
EXPRESSLY WAIVED AND BORROWER HEREBY RELEASES BANK FROM ANY LIABILITY
THEREUNDER.


10.                 CONTINUING VALIDITY.  BORROWER UNDERSTANDS AND AGREES THAT
IN MODIFYING THE EXISTING OBLIGATIONS, BANK IS RELYING UPON BORROWER’S
REPRESENTATIONS, WARRANTIES, AND AGREEMENTS, AS SET FORTH IN THE EXISTING LOAN
DOCUMENTS.  EXCEPT AS EXPRESSLY MODIFIED PURSUANT TO THIS EXIM LOAN MODIFICATION
AGREEMENT, THE TERMS OF THE EXISTING LOAN DOCUMENTS REMAIN UNCHANGED AND IN FULL
FORCE AND EFFECT.  BANK’S AGREEMENT TO MODIFICATIONS TO THE EXISTING OBLIGATIONS
PURSUANT TO THIS EXIM LOAN MODIFICATION AGREEMENT IN NO WAY SHALL OBLIGATE BANK
TO MAKE ANY FUTURE MODIFICATIONS TO THE OBLIGATIONS.  NOTHING IN THIS EXIM LOAN
MODIFICATION AGREEMENT SHALL CONSTITUTE A SATISFACTION OF THE OBLIGATIONS.  IT
IS THE INTENTION OF BANK AND BORROWER TO RETAIN AS LIABLE PARTIES ALL MAKERS OF
EXISTING LOAN DOCUMENTS, UNLESS THE PARTY IS EXPRESSLY RELEASED BY BANK IN
WRITING.  NO MAKER WILL BE RELEASED BY VIRTUE OF THIS EXIM LOAN MODIFICATION
AGREEMENT.


11.                 RIGHT OF SET-OFF.  IN CONSIDERATION OF BANK’S AGREEMENT TO
ENTER INTO THIS EXIM LOAN MODIFICATION AGREEMENT, BORROWER HEREBY REAFFIRMS AND
HEREBY GRANTS TO BANK, A LIEN, SECURITY INTEREST AND RIGHT OF SET OFF AS
SECURITY FOR ALL OBLIGATIONS TO BANK, WHETHER NOW EXISTING OR HEREAFTER ARISING
UPON AND AGAINST ALL DEPOSITS, CREDITS, COLLATERAL AND PROPERTY, NOW OR
HEREAFTER IN THE POSSESSION, CUSTODY, SAFEKEEPING OR CONTROL OF BANK OR ANY
ENTITY UNDER THE CONTROL OF SILICON VALLEY BANK  (INCLUDING A BANK SUBSIDIARY)
OR IN TRANSIT TO ANY OF THEM.  AT ANY TIME AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT DEMAND OR NOTICE, BANK MAY SET OFF
THE SAME OR ANY PART THEREOF AND APPLY THE SAME TO ANY LIABILITY OR OBLIGATION
OF BORROWER EVEN THOUGH UNMATURED AND REGARDLESS OF THE ADEQUACY OF ANY OTHER
COLLATERAL SECURING THE LOAN.  ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE
ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE
OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.


12.                 CONFIDENTIALITY.  BANK MAY USE CONFIDENTIAL INFORMATION FOR
THE DEVELOPMENT OF DATABASES, REPORTING PURPOSES, AND MARKET ANALYSIS, SO LONG
AS SUCH CONFIDENTIAL INFORMATION IS AGGREGATED AND ANONYMIZED PRIOR TO
DISTRIBUTION UNLESS OTHERWISE EXPRESSLY PERMITTED BY BORROWER.  THE PROVISIONS
OF THE IMMEDIATELY PRECEDING SENTENCE SHALL SURVIVE THE TERMINATION OF THE LOAN
AGREEMENT.




2

--------------------------------------------------------------------------------



 


13.                 JURISDICTION/VENUE/TRIAL WAIVER.  BORROWER ACCEPTS FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE
STATE OF ILLINOIS IN ANY ACTION, SUIT, OR PROCEEDING OF ANY KIND AGAINST IT
WHICH ARISES OUT OF OR BY REASON OF THIS EXIM LOAN MODIFICATION AGREEMENT. 
NOTWITHSTANDING THE FOREGOING,  THE BANK SHALL HAVE THE RIGHT TO BRING ANY
ACTION OR PROCEEDING AGAINST THE BORROWER OR ITS PROPERTY IN THE COURTS OF ANY
OTHER JURISDICTION WHICH THE BANK DEEMS NECESSARY OR APPROPRIATE IN ORDER TO
REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE THE BANK’S RIGHTS AGAINST THE
BORROWER OR ITS PROPERTY.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER
AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
ARISING OUT OF OR BASED UPON THIS LOAN MODIFICATION AGREEMENT, THE LOAN
DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF
DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES
TO ENTER INTO THIS EXIM LOAN MODIFICATION AGREEMENT.  EACH PARTY HAS REVIEWED
THIS WAIVER WITH ITS COUNSEL.


14.                 COUNTERSIGNATURE.  THIS EXIM LOAN MODIFICATION AGREEMENT
SHALL BECOME EFFECTIVE ONLY WHEN IT SHALL HAVE BEEN EXECUTED BY BORROWER AND
BANK.

[The remainder of this page is intentionally left blank]

 

3

--------------------------------------------------------------------------------



 

                IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be executed as a sealed instrument under the laws of the State of
Illinois as of the Second Loan Modification Effective Date (EXIM).

 

BORROWER:

STEREOTAXIS, INC.

By__/s/ Daniel J. Johnston _____________________
Name:_Daniel J. Johnston______________________
Title:_CFO__________________________________

STEREOTAXIS INTERNATIONAL, INC.

By_/s/ Daniel J. Johnston ______________________
Name:_ Daniel J. Johnston______________________
Title:_CFO__________________________________

 

BANK:

SILICON VALLEY BANK

By__/s/ Michael Kohnen_______________________
Name:_ Michael Kohnen_______________________
Title:_Senior Relationship Manager_______________


Second Loan Modification Effective Date (EXIM): December 17, 2010

 

 

[Signature Page to Export-Import Bank Second Loan Modification Agreement]

--------------------------------------------------------------------------------

